DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 1/14/2021 is acknowledged.

Claims 9, 12, 13, 15, 16, 18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/2021.
	Claims 1-8, 10, 11, 14, 17, 19 and 21-24.  Claims 21-24 are newly presented.

Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive. See responses below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


(Prior Rejection Maintained and extended to new claims) Claims 1-4, 8, 10, 11, 17, 19, 21 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a naturally-occurring element of nature that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., -- U.S. -- (June 13, 2013) (hereafter “Myriad”).
Based upon an analysis with respect to the claims as a whole, claim(s) 1-4, 8, 10, 11, 17, 19, 21 and 23 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below: 
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (these claims are interpreted in light of the most recent Guidelines (See “https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility)).
These claims are analyzed for eligibility in accordance with their broadest reasonable interpretation. In view of the Subject Matter Eligibility Test for Products and Processes and the
Steps cited below (https://www.uspto.gov/sites/default/files/documents/nov-2017-slides-exploring-sme-ai.pdf), the claims are directed to an ineligible product/process as further detailed below.


Further, in view of Step 2B and the “No” pathway, the claims do not recite additional elements that amount to significantly more than the judicial exception.  The presence of claim limitations drawn to pharmaceutically acceptable carrier or excipient or recombinant or killed or inactivated do not amount to significantly more than the judicial exception.  For example, inactivated or killed Senecavirus A can be achieved through normal exposure to UV rays present in natural sunlight exposure.  
As pursuant to the Office’s interpretation of the Myriad decision, a recitation of a naturally-occurring nucleic acid, protein, or any natural product of nature that does not have a substantial or marked difference from the natural product is not patent eligible subject matter.  Therefore, claims 1-4, 8, 10, 11, 17, 19, 21 and 23 as written, read upon non-naturally occurring 
This rejection is necessitated by expanded 35 USC §101 USPTO training in view of the USPTO’s interpretation of Myriad. Applicant is directed towards the USPTO memos, which support the analysis of the claims (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility 0); please review the latest materials regarding 35 USC §101 rejections. It is suggested that applicant cancel the rejected claims, draw the rejected claims to read upon a Senecavirus that is inactivated or rendered live, attenuated through a non-natural process or a nucleic acid or polypeptide composition that further comprises a structural component that is removes it from the judicial exception, which are not naturally occurring, recite specific steps that are non-routine/non-conventional, and/or recite products/processes which are substantially or markedly different from the judicial exceptions. Applicant is cautioned to amend the claims according to these suggestions utilizing limitations for which the application would have support.

Response to arguments:
Applicant presents the following arguments in traversal of the rejection:	
	Applicants have amended the claims to recite “of a recombinant or chemically inactivated virus” in order render the claimed product patent eligible.  





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(Prior Rejection Maintained and Extended to new claims and new claim limitations) Claim(s) 1-4, 10, 11, 14, 17, 19 and 21-24 are rejected under 35 U.S.C. 102a1 as being anticipated by Chen et al. (Virology, 2016, Vol. 497, pages 111-124), as evidenced by GenBank Accessions KX019804 and ANX99825, (both published on 8/7/2016).

The claimed invention is drawn to a nucleic acid of a recombinant Senencavirus A or a generic inactivated virus comprising a polynucleotide, a complement of the polynucleotide, or a DNA equivalent of the polynucleotide or the polynucleotide complement, wherein the polynucleotide: encodes a polypeptide having an amino acid sequence of SEQ ID NO: 3.  

The nucleic acid encodes a Senecavirus A (SVA), which is able to infect swine having at least one clinical sign arising from SVA infection presented in claim 3.  
	In addition, the SVA comprising the nucleic acid of claim 1, wherein the nucleic acid is RNA and the SVA is attenuated or killed/inactivated.
	The claimed invention further comprises a vector that comprises the nucleic acid sequence and a host cell that comprises the vector.
	The claimed invention is also drawn to a polypeptide of a recombinant or chemically inactivated virus comprising an amino acid sequence that: (ii) has an amino acid sequence of  SEQ ID NO: 3; (iii) corresponds to a P1-2A-P3 polypeptide that is encoded by a polynucleotide comprising 90% sequence identity to SEQ ID NO: 18, 20, 22, 24, 32 and/or 33; and/or (iv) has at least 90% sequence identity to SEQ ID NO: 19, 21, 23, 25, 27 and/or 29.
	The claimed invention also comprises an immunogenic composition or a vaccine comprising the nucleic acid or polypeptide and a pharmaceutically acceptable carrier, excipient or adjuvant.
	The claimed invention also comprises a kit that comprises the vaccine and a dispenser capable of administering the recombinant vaccine to swine.

**In response to applicant’s arguments and amendments, the claim limitation “a polypeptide having an amino acid sequence of SEQ ID NO: 3” is interpreted to include fragments of SEQ ID NO: 3.  If the claim is amended to recite “a polypeptide having the amino acid sequence of SEQ ID NO: 3”

	Chen et al. teach the isolation of Senecavirus KS15-01 [see section 2.1], which possesses the genome published as GenBank Accession # KX019804 is 99% identical to SEQ ID NO:s 1 and 2 of the instant invention, and the polypeptide encoded by this genome is GenBank Accession # ANX99825, which is 99% identical to SEQ ID NO: 3 of the instant invention.  Therefore, since the claiedANX99825 is also at least 97% identical SEQ ID NO:s 19, 21, 23, 25, 27 and 29.  Chen et al. constructed a recombinant clone of the KS15-01 using expression vectors and isolated host cells and also inserted a GFP reporter protein into the genome of the virus. [see section 2.2 and 2.3 and Figure 1]  In addition, Chen et al. teach the administration of this virus and variants thereof to pigs and observed neutralizing antibody production [see Figure 9] and the recombinant KS15-01 expressing GFP did not cause ulcerations or elevated body temperatures compared to the wild-type isolate KS15-01. [see sections 3.4 and figure 5]  As a result, it would appear that the GFP expressing recombinant KS15-01 exhibited an attenuated phenotype.  Since Chen et al. teach administering these Senecaviruses to pigs, they are also teaching an immunogenic composition that comprises nucleic acids and polypeptides of the present invention.  The administration of the viruses tested by Chen et al. required intranasal route delivery at a TCID50/ml of 1X10^8, which would inherently require the use of a pharmaceutically acceptable carrier or excipient and the delivery would require a dispenser capable of administering the recombinant vaccine to swine. [see section 2.9]



Conclusion
	
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648